Order entered August 11, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00717-CR

                           FRANCISCO JAMES HURTADO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 366th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 366-81421-2012

                                             ORDER
        The Court GRANTS court reporter Niki D. Garcia’s August 7, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Garcia to file the reporter’s record within FIFTEEN (15) DAYS from

the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE